Motion for Extension Granted and Order filed April 4, 2013.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-11-00844-CR
                                  ____________

                    CEDRIC CHARLES FIGGS, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee


                    On Appeal from the 21st District Court
                         Washington County, Texas
                        Trial Court Cause No. 15,824


                                   ORDER

      This court issued its opinion and judgment affirming appellant’s conviction
on February 5, 2013. Appellant’s motion for rehearing was due on or before
February 20, 2013, but appellant’s pro se motion for rehearing was not filed until
March 7, 2013. Accordingly, on March 21, 2013, the court denied the motion as
untimely.

      On March 27, 2013, appellant’s pro se motion for extension of time to file
his motion for rehearing was received in the mail and filed. In the motion,
appellant certified that he delivered the motion for mailing on February 22, 2013.
The envelope in which the motion was mailed bears a postmark of February 25,
2013. Under the prisoner mailing ruling, appellant’s motion for extension of time
to file a motion for rehearing is timely. See Campbell v. State, 320 S.W.3d 338,
344 (Tex.Crim.App.2010) (noting that “prisoner mailbox” rule deems the
pleadings of a pro se inmate filed at the time they are delivered to prison
authorities for forwarding to the court clerk).

      Accordingly, we ORDER the ruling denying appellant’s motion for
rehearing as untimely WITHDRAWN. We GRANT appellant’s motion for
extension of time to file a motion for rehearing, and appellant’s motion for
rehearing received March 7, 2013, is ORDERED timely filed. The appeal remains
pending before the court for consideration of the merits of appellant’s motion for
rehearing.

                                   PER CURIAM

Panel consists of Chief Justice Hedges and Justices Brown and Busby.




                                           2